Citation Nr: 0528136	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  98-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  

2.	Entitlement to service connection for duodenal ulcer 
disease.  

3.	Entitlement to service connection for renal colic.  

4.	Entitlement to service connection for bronchial asthma.  

5.	Entitlement to service connection for residuals of wounds 
of the forehead, back and thighs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1997 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The case was remanded by the Board in May 2004.  


FINDINGS OF FACT

1.	A psychiatric disorder, including PTSD, was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event.

2.	Duodenal ulcer disease was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

3.	Renal colic was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

4.	Bronchial asthma was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

5.	Residuals of wounds of the forehead, back and thighs were 
not evident during service and are not currently 
demonstrated.


CONCLUSIONS OF LAW

1.	A psychiatric disorder, including PTSD, was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (f) (2004).

2.	Duodenal ulcer disease was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

3.	Renal colic was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

4.	Bronchial asthma was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

5.	Residuals of wounds of the forehead, back and thighs were 
neither incurred in nor aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In a VCAA letter dated in May 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in (his/her) possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

The veteran is seeking service connection for his psychiatric 
disorder, which he believes is PTSD.  It is noted that he 
served in the Republic of Vietnam while on active duty and 
that he was awarded the Purple Heart Medal during service.  
Review of the record shows that he had no complaint or 
manifestation of a psychiatric disorder while he was on 
active duty, or in the years immediately following service.  
The earliest notation of a psychiatric disorder was found in 
a report of a psychiatric evaluation that was performed by 
veteran's private physician in August 1997.  At that time, 
the examiner noted that the veteran had spent a year in 
Vietnam and had been in combat.  The veteran stated that, 
upon returning from service he had symptoms such as anxiety, 
insomnia irritability, nightmares and flashbacks.  He had 
visual images of moments in combat.  Despite these symptoms, 
the veteran returned to his prior work as a radio announcer.  
In 1980, he began having nightmares and flashbacks again.  He 
retired from his job in 1996 and subsequently developed 
severe depressive symptoms, anxiety, irritability, a bad 
mood, crying spells, insomnia, decreased energy, difficulty 
concentrating, feelings of worthlessness and hopelessness, 
isolation, and low self esteem.  On mental status evaluation, 
the veteran was noted to be disheveled, with a detached 
attitude.  HE had poor interaction with the therapist.  He 
was very anxious and depressed.  His affect was restricted.  
He had low self confidence, low self esteem and feelings of 
worthlessness and hopelessness.  He had a lack of interest in 
pleasurable activities, with loss of concentration.  He 
denied perceptual disturbances as well as homicidal or 
suicidal thoughts.  He had marked cognitive impairment.  
Judgement and insight were partial.  The diagnosis was PTSD.  

An examination was conducted by VA in September 1997.  At 
that time, the veteran was referred for evaluation for the 
purpose of confirming the diagnosis of PTSD.  He reported 
having served in Vietnam for almost one year.  He received 
the Purple Heart Medal, among others.  His military record 
shows that he had been hit on the head.  He reported that he 
was wounded by mortar shrapnel on the face and thighs during 
incoming fire, while he was enjoying a barbecue on his base 
in November 1969.  He worked as a supply sergeant.  
Examination showed no psychiatric hospitalization or 
prescriptions in the file.  The August 1997 evaluation with a 
diagnosis of PTSD by the private psychiatrist was reviewed.  
Subjectively, the veteran complained of having had nightmares 
of the dead people who he had seen while in Vietnam.  He 
reported that he had fear of leaving his house and periods of 
depression.  He was drinking heavily until April 1997.  He 
reported that the medications prescribed since that time had 
helped a little bit.  Objectively, he was clean, adequately 
dressed and groomed.  His mood was slightly depressed and his 
affect was blunted.  His attention was good.  Concentration 
and memory were good.  He appeared to be under the influence 
of the medications.  Speech was clear and coherent and he was 
not hallucinating.  He was not suicidal or homicidal.  
Insight and judgement were fair.  He exhibited good impulse 
control.  The diagnosis was dysthymia.  It was noted that the 
diagnosis of PTSD could not be confirmed.

An examination was conducted by VA in March 2003.  At that 
time, the veteran reported having been in psychiatric 
treatment for 18 years, due to alcohol dependance and 
depression.  There was a past history of four psychiatric 
hospitalizations, and treatment at the alcohol dependence 
clinic since three years ago.  He reported that he stopped 
drinking in this program for two years and had been treated 
for recurrent depressive episodes.  He was currently 
receiving psychiatric treatment at the Alcohol Dependence 
Clinic and was evaluated in February 2003, when several 
medications were prescribed.  Subjective complaints included 
feeling sad, with irritability, depression, loss of interest 
with daily living activities, loss of energy, insomnia, loss 
of appetite, an inability to feel pleasure in daily tasks, 
inability to concentrate, anxiety, with restlessness and with 
increased tension.  On mental status examination, the veteran 
was spontaneous and cooperative.  He was alert, aware of the 
interview situation, and in contact with reality.  There was 
no evidence of psychomotor retardation or agitation.  There 
were no tics or tremors.  Thought process was coherent and 
logical.  There was no looseness of association and no 
evidence of disorganized speech.  There was no evidence of 
delusions and no evidence of hallucinations.  There were no 
phobias and no obsessions or suicidal ideas.  Mood was 
depressed.  Affect was constricted and appropriate.  He was 
oriented and memory was intact.  Abstraction capacity was 
normal, judgement was good and insight was adequate.  The 
diagnosis was major depressive disorder, recurrent, severe.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

Service connection for PTSD is dependent upon the 
establishment of a verified stressor in service.  The 
evidence necessary to establish the occurrence of a 
recognizable stressor will vary depending on whether or not 
the veteran was engaged in combat with the enemy.  Where it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Where, however, the VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

The Board finds that the veteran did engage in combat with 
the enemy while serving in Vietnam.  This by virtue of the 
award of the Purple Heart Medal.  However, the stressors that 
he describes in the VA psychiatric reports are vague and not 
necessarily related to that actual combat.  The veteran 
reported having seen several dead while in Vietnam, and 
appears to relate his claimed PTSD with that event, not the 
injury for which he was awarded the Purple Heart.  There is 
only one firm diagnosis of PTSD in this case and that report 
does not set forth any specific stressor that supports the 
diagnosis.  Moreover, two subsequent evaluations failed to 
confirm the diagnosis of PTSD.  On neither evaluation did the 
veteran describe specific stressful events upon which the 
diagnosis could be based and on neither examination did the 
veteran describe sufficient symptomatology for the diagnosis 
to be made.  In addition, the Social Security Administration 
based its disability determination on a diagnosis of asthma.  
VA outpatient treatment records do not confirm a diagnosis of 
PTSD.  As, such, it is found that the weight of the evidence 
is against the diagnosis of PTSD.  Therefore, the claim must 
be denied.  Service connection for depression is likewise 
denied because the veteran did not manifest this disorder 
during service and his current disability has not been 
related thereto.  

The veteran is also seeking service connection for duodenal 
ulcer disease and bronchial asthma.  While these disorders, 
were not manifested while the veteran was on active duty, the 
service medical records do show that the veteran had 
complaints of gastrointestinal pain and upper respiratory 
infections during service.  The gastrointestinal pain was 
described as being due to muscle strain.  The upper 
respiratory infections were determined to be the result of 
tonsillitis.  On examination for separation from service, the 
lungs and chest as well as the abdomen and viscera were 
clinically described as normal.  Regarding the veteran's claim 
for renal colic, the service medical records show no evidence 
of any kidney disorder, including renal colic.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including ulcer or kidney disease, may be presumed 
to have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Review of the medical records of treatment subsequent to 
service, it is noted that the veteran was hospitalized at a 
VA facility in June 1973 for gastrointestinal bleeding.  At 
that time, it was noted that he had a four day history of 
hematochezia and dizziness.  He was placed on a restrictive 
diet.  Sigmoidoscopy, upper gastrointestinal series and small 
bowl series were negative.  By the second hospital day, the 
veteran was greatly improved, with no evidence of ulcer seen 
on studies.  The diagnosis was hemorrhagic gastritis.  No 
relationship with service was described.  Additional medical 
records have been reviewed, disclosing no indication of 
duodenal ulcer disease or other gastrointestinal bleeding 
disorder.  As this condition was not manifested during 
service or within one year thereafter, and has not been 
related to service, service connection is denied.  

The veteran was first shown to be treated for bronchial 
asthma in 1997, in connection with the veteran's current 
claim.  Later evaluations utilized by the Social Security 
Administration and evaluations by VA in 2003, show diagnoses 
of bronchial asthma, emphysema and COPD.  The respiratory 
disorders have not been related to service or to the 
complaints of upper respiratory infections during service.  
As such, service connection is not warranted.  

The veteran was hospitalized at a VA facility in July 1973.  
At that time, he was referred with a diagnosis of renal 
colic.  He had begun having left flank pain on the day prior 
to admission.  Testing, including an IVP, showed calculus and 
poor excretion at the left calyceal system.  The veteran was 
placed on a liquid diet and improved.  The diagnosis was 
colic, renal, left, secondary to calculus.  Additional 
medical records have been reviewed, disclosing no indication 
of a kidney stone of other indications of renal colic.  As 
this condition was not manifested during service or within 
one year thereafter, and has not been related to service, 
service connection is denied.  

The veteran is seeking service connection for the residuals 
of wounds of the forehead, back and thighs.  The record shows 
that the veteran was awarded the Purple Heart Medal, 
indicating that he did sustain wounds while on active duty.  
The service medical records do not, however, show the 
incurrence of those wounds and there is no evidence that he 
has current residuals of wounds of the forehead, back and 
thighs.  Without some documentation of the incurrence of the 
wounds, or evidence of current residual disability, service 
connection is not warranted.  


ORDER

Service connection for a psychiatric disorder, including 
post-traumatic stress disorder (PTSD), is denied.  

Service connection for duodenal ulcer disease is denied.  

Service connection for renal colic is denied.  

Service connection for bronchial asthma is denied.  

Service connection for residuals of wounds of the forehead, 
back and thighs is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


